.


                                   :




              OFFICE OF THE ATTORNEY            GENERAL    OF TEXAS
                                       AUSTIN




Bonereblr Dorumn Xirkrlr
Coaaty Attormy
Wharton county
nmrtoa,  fuar
Dur tart


                88 ha+8 ?8orl+84
   l8ktho opfnlon of thir
yo u
tiont



        pmdent Bohool Dlrtriat
            up118 lttuiciry
            orore balng all
                                                          l a 0r p ida dr o ?
                                                           t18a  o f 801 & 1 8F w
                                                                                        . .‘,,
                                                                                        ;-? c .-)




          A8 you pOlat44 t?Ut la pur brld, la the aerr of
Tupe   InQ4,psndgntSohool.f;istrlot,97 9. s. (24) 1047,(W. 8.
Ref.)'t.hIsprovision ~80 held to be applloabls to al1 tfper
of indep8nd8nt 6OhOQ1 dintriots.

                  Zn Volu;le37 of Tare6 JurIapru4entm,               fag08 lOb*
1070,      it I8       said1

                  Wherr        8X8lUII1VeotitFO1 at tb.       pub110 Q@bO818 of 8
        oity      or    Ulstrlat    lr    &iv~,n to ita   board ot    s4uoation    or
        tru8tBea, with power to eatablleh all                   rU’LQ8 8ml reguh-
        tiQh’I8    XIm8688Ery      to    X8fISt%fn 413 &ffefQnt     878tsl,     8w
        rogiul~tioafAtQttd84              mb re88ombl~ Otienl8t84 to prevent
        t&e fntroductlor!       or s rmU of a eeatagioua 8ad 4r~mvnt8
        di88666, 8UQh *IIMnl fpOX, l8 W411 Withia           t&4 pm-8
        pmteQ.          Sohool b48rd8             0~69 adninIstzwtlon
        or the aftairm of                                  r4pufrr the
        VaOaiMtfon ot pupils *I f~ oanditbo          prsoadent to thlr
        SttQi?h.ll88.       And W48l’ their pw     to @naab adfxira088
        for the proteotioa        of health, Z#&&rlatire    b&lea o? aualol-
        palitier      may deny 6hIldren the ii&ht to attoad 8obos1
        tiosr Treainatad.           Ordlnaaoer rcrdr4gttletioaa   of thl8
        MtUX8 are not in oontrsreatlen at ISOti8tftUtiOttitl         &taran-
        ti88, l0r &O they iXitWfOl?8With the 0~8JlntiOS           at th0
        o4mpubOrf        rohaol law. Her are the raguletiotm objaotltm-
        8ble On tha -mud          tbnt 130eS&br~Uiayui8t8;     it 18 not l
        qusatioa      of  WQr~QnOy,    but I qU88tboa Wh4th4P    the b48rd.8
        l6tlo n1 6      a r b itr a r y.
             "'lt Is not BW4J68aXy for Ba 4pia4m.h t4 WI8t or
        be fmminult In otiex for the rob-1 .board to be jwtli~sb
        In ado,-tin&and sntoraing  t&s rqplatio~ . . . lf the
        e~aaUItIaorare suoh that they eQn8tftut4 a aQnao8 to the
        publio health.'"
             That the bOePd of’ tFU8tQQ8   Of aa ftldspsad~t 8QhQOl
dietriot   lpoy under Itn sathority to mtna~g8mQ aontrol the
public 8OhW1s In sueb di8triOt ?'O$uiZ'6      7a@4iXWtf46 Of PUP118
a8 a prarcpfsitc tQ thrlr atte!xdanoe of ruoh roboo18 ha8 been
aotsr&nsd     In the iOllowlrt,-  alllmt Strft*l et al. t. Ban haton
&h-l.    Bd3x4 of Yrlnoatlon at el.,    2f;l8. iv.Llj&(8.%Ret~ 1 Clt?
g,yi     Eh'aunrel8at al. v. ?irld~olmIdtat al., 109 TIXI 302,
       . ::,303r Johnso* et al. v'te1ty 2r 3allas at al., 291
s.i;. 972. (a, 2. 3i8i8a.) ft 1.8not acoasaary th:& aa anreriwncy
crxiet: it $8 e quccatfon whsthsr tha slatIon of tha, boar4 ia
aequlpln(al raoolmttlon    IS rns8anab18. Booth et 81. v* Board of
?auaqtion of Port     .<orth Ir;dapendmt
3501 (a.r;.Cia&l.)i!uehtv. "lag et al.
Ftn.   for Certiorari, dirk!ad.,   25? V.Sa
                                                     -
                                                         580




                       AmoR6Fx   fB!lmu. w   T3xAi
  ROVXO APR 27, 1942


FIRST ASS-&ANT
ATTORNEY GEITERAL